              Case 2:19-cv-00036 Document 1 Filed 07/18/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

 JUAN GONZALEZ                                  §
   Plaintiff,                                   §
                                                §
 v.                                             §           CIVIL ACTION NO. :19-cv-36
                                                §            JURY TRIAL DEMANDED
 LOWE’S HOME CENTERS, LLC                       §
   Defendant.                                   §


                       DEFENDANT LOWE’S HOME CENTERS, LLC’S
                               NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441, Defendant LOWE’S HOME CENTERS, LLC, hereby

removes to this Court, the state court action described in Paragraph 1 below. Pursuant

to 28 U.S.C. § 1446(a), Defendant sets forth the following "short and plain statement of

the grounds for removal."

                                    A. THE REMOVED CASE

        1.      The removed case is a civil action filed with the 365th Judicial District Court

of Maverick County, Texas, on May 16, 2019, styled Juan Gonzalez v. Lowe’s Home Centers,

LLC; Cause No. 19-05-37379-MCVAJA; in the 365th Judicial District Court of Maverick

County, Texas (the "State Court Action"). The case arises from an alleged injury sustained

by Plaintiff that occurred on March 30, 2018 while shopping at Defendant’s store located

at 574 South Bibb Avenue, Eagle Pass, Texas.




GONZALEZ/DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL                                                                   1|P A G E
Doc# 6956579v1 (10091.00019)
                Case 2:19-cv-00036 Document 1 Filed 07/18/19 Page 2 of 6



                       B. DOCUMENTS FROM REMOVED ACTION

        2.       Pursuant to Federal Rule of Civil Procedure 81 and 28 U.S.C. 1446(a),

Defendant attaches the following documents to this Notice of Removal as Exhibit "A":

        (i)      A list of all parties in the case, their party type and current status;

        (ii)     a civil cover sheet and certified copy of the state court docket sheet; a copy
                 of all pleadings that assert causes of action (e.g., complaints, amended
                 complaints, supplemental complaints, petitions, counter-claims, cross-
                 actions, third party actions, interventions, etc.); all answers to such
                 pleadings and a copy of all process and orders served upon the party
                 removing the case to this court, as required by 28 U.S.C. § 1446(a);

        (iii)    a complete list of attorneys involved in the action being removed, including
                 each attorney's bar number, address, telephone number and party or parties
                 represented by him/her;

        (iv)     A record of which parties have requested a trial by jury; and

        (v)      The name and address of the court from which the case is being removed.

                                  C. REMOVAL PROCEDURE

        3.       Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State Court of which the district courts of the United States have original

jurisdiction may be removed to the district court of the United States for the district and

division embracing the place where the action is pending. 28 U.S.C. § 1441. The Del Rio

Division of the Western District Court of Texas is the United States district and division

embracing Maverick County, Texas, the county in which the State Court Action is

pending.




GONZALEZ/DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL                                                                      2|P A G E
Doc# 6956579v1 (10091.00019)
              Case 2:19-cv-00036 Document 1 Filed 07/18/19 Page 3 of 6



        4.      Defendant Lowe’s Home Centers, LLC was served with process on June 19,

2019. Therefore, this Notice of Removal is filed within the time limits specified in 28

U.S.C. § 1446(b).

        5.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings and

orders in the State Court Action as of the date of this pleading are attached hereto as

Exhibit "A" and incorporated herein for all purposes.

        6.      Defendant will promptly give all parties written notice of the filing of this

Notice of Removal and will promptly file a copy of this Notice of Removal with the Clerk

of the 365th Judicial District Court of Maverick County, Texas, where the action is

currently pending.

                                      D. VENUE IS PROPER

        7.      The United States District Court for the Western District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a) because

the 365th Judicial District Court of Maverick County, Texas, is located within the

jurisdiction of the United States District Court for the Western District of Texas, Del Rio

Division.

                  E. COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        8.      This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Removal is proper

because there is complete diversity between all of the parties.



GONZALEZ/DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL                                                                  3|P A G E
Doc# 6956579v1 (10091.00019)
                  Case 2:19-cv-00036 Document 1 Filed 07/18/19 Page 4 of 6



           9.       As admitted in his Petition, Plaintiff is a Texas citizen. 1

           10.      Defendant is a foreign Limited Liability Company organized and existing

under the laws of the State of North Carolina. The Limited Liability Company is

comprised of six managing members, Akinjide Falaki who is domiciled in and a resident

of the State of North Carolina; David R. Green, who is domiciled in and a resident of the

State of North Carolina; Beth R. MacDonald who is domiciled in and a resident of the

State of North Carolina, Tiffany L. Mason, who is domiciled in and is a resident of the

State of North Carolina; Brandon J. Sink, who is domiciled in and a resident of the State

of North Carolina, and Gary White, who is domiciled in and a resident of the State of

North Carolina. Additionally, Defendant’s principal office is located at 1605 Curtis

Bridge Road in Wilkesboro, North Carolina 28687. Pursuant to 28 U.S.C. § 1332(c)(1),

Defendant is not a citizen of the State of Texas.

           11.      Because the Plaintiff is a resident of the State of Texas and Defendant and

all of its members are residents of the State of North Carolina, complete diversity of

citizenship exists pursuant to 28 U.S.C. § 1332.

          F. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           12.      Plaintiff alleges in his Original Petition that he seeks damages in monetary

relief exceeding $1,000,000. 2 Plaintiff also seeks to recover damages against Defendant

for: (a) severe conscious physical and mental pain and anguish in the past and into the




1   See Pl. Original Petition at ¶ 1.1.
2   Pl. Original Petition at ¶ 5.4.

GONZALEZ/DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL                                                                     4|P A G E
Doc# 6956579v1 (10091.00019)
                  Case 2:19-cv-00036 Document 1 Filed 07/18/19 Page 5 of 6



future; (b) physical impairment in the past and into the future; and (c) necessary and

reasonable medical expenses in the past and into the future.3

           13.      Therefore, based on all of the aforementioned facts, the State Court Action

may be removed to this Court by Defendant in accordance with the provisions of 28

U.S.C. § 1441(a) because: (i) this action is a civil action pending within the jurisdiction of

the United States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy exceeds $75,000, exclusive

of interest and costs.

                                      G. FILING OF REMOVAL PAPERS

           14.      Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice of

the filing of this Notice of Removal to all counsel of record and is filing a copy of this

Notice with the Clerk of the 365th Judicial District Court of Maverick County, Texas, in

which this action was originally commenced.

                                            H. CONCLUSION

           15.      Defendant LOWE’S HOME CENTERS, LLC, hereby removes the above-

captioned action from the 365th Judicial District of Maverick County Texas, and requests

that further proceedings be conducted in the United States District Court for the Western

District of Texas, Del Rio Division, as provided by law.




3   Pl. Original Petition at ¶ 5.2.


GONZALEZ/DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL                                                                    5|P A G E
Doc# 6956579v1 (10091.00019)
              Case 2:19-cv-00036 Document 1 Filed 07/18/19 Page 6 of 6



                                              Respectfully submitted,

                                              MAYER LLP

                                              4400 Post Oak Parkway, Suite 2850
                                              Houston, Texas 77027
                                              713.487.2000 / Fax 713.487.2019

                                              By:     Kevin P. Riley
                                                    Kevin P. Riley
                                                    State Bar No. 16929100
                                                    E-Mail: kriley@mayerllp.com
                                                    Raul I. Saenz
                                                    State Bar No. 24093092
                                                    E-Mail: rsaenz@mayerllp.com

                                              ATTORNEYS FOR DEFENDANT
                                              LOWE’S HOME CENTERS, LLC


                                   CERTIFICATE OF SERVICE

      This is to certify that on the 18th day of July 2019, a true and correct copy of the
foregoing has been forwarded to all counsel of record as follows:

            Mariliza V. Williams                    ☒E-SERVICE/E-MAIL
              Alfonso Nevarez                       ☐HAND DELIVERY
                Kelly E. Gray                       ☐FACSIMILE
          NEVAREZ LAW GROUP, P.C.                   ☐OVERNIGHT MAIL
            780 E. Rio Grande St.
                                                    ☐REGULAR, FIRST CLASS MAIL
           Eagle Pass, Texas 78852
                                                    ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
         mvw@nevarezlawgroup.com
         anc@nevarezlawgroup.com

           ATTORNEYS FOR PLAINTIFF

                                               Raul I. Saenz
                                              Raul I. Saenz




GONZALEZ/DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL                                                                 6|P A G E
Doc# 6956579v1 (10091.00019)
